DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5,16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "72" and "74" have both been used to designate the element 70.  While 72 and 74 refer to different components in the specification the drawings do not reflect different components as both are used to designate the same device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6-7,10,12-15,17-18, are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9683444 to Jones.
As to claim 1, Jones discloses a turbine vane comprising: an inner shroud having an upper surface and a lower surface (Fig 7, Col 5, Line 30-56); a seal unit (Fig 1) disposed in the lower surface of the inner shroud and defining a first region (24) and a second region (33) in the lower surface of the inner shroud; a first impingement unit (plate with perforation 31) arranged in the first region and comprising a first impingement plate facing the inner shroud defining a first impingement chamber (13) therebetween, wherein the first impingement plate is configured to receive cooling air and form impingement jet directed to the first impingement chamber (31); a second impingement unit arranged in the second region and comprising a second impingement plate (plate with perforation 28) facing the inner shroud defining a second impingement chamber therebetween (21); and at least one connector flow channel (32) configured to direct cooling air from the first impingement chamber to the second region (33), wherein the second impingement plate is configured to receive cooling air from the at least one connector flow channel and form impingement jet directed to the second impingement chamber (Fig 6).
As to claim 2, Jones discloses the inner shroud comprises a first impingement cavity (13) in the lower surface of the inner shroud in the first region (24), and the first impingement chamber includes the first impingement cavity (Fig 6).
As to claim 3, Jones discloses the inner shroud comprises a second impingement cavity (21) in the lower surface of the inner shroud in the second region (33), and the second impingement chamber includes the second impingement cavity (Fig 6).
As to claim 4, Jones discloses the first impingement cavity and the second impingement cavity are separated by an intervening section of the inner shroud (wall 36), and wherein the at least one connector flow channel extends through the intervening section of the inner shroud (tube for 32).
As to claim 6, Jones discloses the at least one connector flow channel extends through the seal unit (32, Fig 6).
As to claim 7, Jones discloses the seal unit comprises at least one of a seal support lug (15) extending radially inward from the lower surface of the inner shroud, and a seal plate (36) supported at and arranged radially inward from the inner shroud, and wherein the at least one connector flow channel extends through at least one of the seal support lug and the seal plate (32 through 36; it should be noted that Fig 6 has the radially inner side being the top of the figure and the radially outer side being the bottom of the figure in light of the disclosures of Figure 7 and Col 5, Line 30-56).
As to claim 10, Jones discloses the lower surface of the inner shroud in the first region comprises a base opening of an airfoil of the turbine vane, and wherein the first impingement chamber and the base opening of the airfoil are non- overlapping (Fig 7, Fig 9,10).
As to claim 12, Jones discloses the inner shroud comprises at least one shroud cooling hole (43) having an inlet positioned in the second impingement chamber (21) and an outlet positioned in the upper surface of the inner shroud or in a side surface of the inner shroud (Fig 6).
As to claim 13, Jones discloses A gas turbine comprising: a compressor configured to compress air introduced thereinto from an outside; a combustor configured to mix fuel with air compressed by the compressor for combustion; and a turbine including a plurality of turbine vanes and a plurality of turbine blades mounted on blade carrying disks and rotated by combustion gas produced by the combustor (Fig 11), wherein each of the turbine vane comprises: an inner shroud having an upper surface and a lower surface; a seal unit disposed in the lower surface of the inner shroud and defining a first region and a second region in the lower surface of the inner shroud; a first impingement unit arranged in the first region and comprising a first impingement plate facing the inner shroud defining a first impingement chamber therebetween, wherein the first impingement plate is configured to receive cooling air and form impingement jet directed to the first impingement chamber; a second impingement unit arranged in the second region and comprising a second impingement plate facing the inner shroud defining a second impingement chamber therebetween; and at least one connector flow channel configured to direct cooling air from the first impingement chamber to the second region, wherein the second impingement plate is configured to receive cooling air from the at least one connector flow channel and form impingement jet directed to the second impingement chamber (as cited and rejected Claim 1 above).
As to claim 14, Jones discloses the inner shroud comprises a first impingement cavity (13) in the lower surface of the inner shroud in the first region (24), and the first impingement chamber includes the first impingement cavity (Fig 6).
As to claim 15, Jones discloses the inner shroud comprises a second impingement cavity (21) in the lower surface of the inner shroud in the second region (33), and the second impingement chamber includes the second impingement cavity (Fig 6).
As to claim 17, Jones discloses the second impingement plate (at 28) is arranged to be flush with an opening of the second impingement cavity, or the second impingement plate is arranged within the second impingement cavity (Fig 6).
As to claim 18, Jones discloses the at least one connector flow channel extends through the seal unit (32, Fig 6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8,20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9683444 to Jones as applied to claim 7,13 above.
As to claim 8, Jones discloses substantially all the limitations of the claim(s) except for a width of the at least one connector flow channel is between 2 % and 40 % of a width of the seal support lug or the seal plate measured along a circumferential direction of the inner shroud.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a width of the at least one connector flow channel is between 2 % and 40 % of a width of the seal support lug or the seal plate measured along a circumferential direction of the inner shroud, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 20, Jones discloses the first impingement plate is configured to receive cooling air from a stage of the compressor (Col 3, Line 3-5), while it does not expressly disclose this is from the last stage of the compressor it would have been obvious to use the last stage of the compressor so as to utilize a shorter travel distance while simplifying overall construction, and further there would have been limited compressor stages to choose from and it would have been obvious through experimentation to consider the last stage as a limited number of available stages.

Allowable Subject Matter
Claim 9,11,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746